Citation Nr: 0213272	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-05 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for allergic rhinitis from 
September 1, 1999?

2.  What evaluation is warranted for hallux valgus of the 
right foot from September 1, 1999?  

3.  What evaluation is warranted for hallux valgus of the 
left foot from September 1, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran performed verified active service from December 
1985 to August 1999.  His retirement DD-214 reflects that the 
veteran served 10 years, and 6 months of additional active 
duty service.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a May 2000 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA) which, in part, 
granted service connection for hallux valgus, right foot; 
hallux valgus, left foot; and allergic rhinitis.  
Noncompensable ratings were assigned for each disability, 
effective September 1999.


FINDING OF FACT

Since September 1, 1999, allergic rhinitis has been 
manifested by about ten percent congestion of the turbinates 
bilaterally.


CONCLUSION OF LAW

A rating greater than noncompensable for allergic rhinitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records include a notation that the veteran 
was treated for allergic rhinitis.  An April 1999 retirement 
examination noted the appellant's report that he had tested 
positive to numerous dusts and pollens.  He reported that he 
occasionally used nasal spray.  Physical examination of the 
nose, mouth and throat revealed clinically normal findings.

A VA examination was performed in October 1999.  The veteran 
made no reference to problems breathing through his nose or 
to a nasal discharge.  He indicated that he had allergic 
attacks in the fall and spring, but otherwise functioned 
normally.  The veteran noted that he self treated the 
disorder with over the counter medications.  Nasal 
examination revealed that the turbinates showed approximately 
ten percent congestion bilaterally.  The pharynx was 
unremarkable, and the sinuses were non tender.  The diagnosis 
was allergic rhinitis primarily involving the nose.  

II.  Analysis

In 2000, the President approved the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which made several amendments to the law governing VA 
claims.  Among other things, this law redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (a)(1), (d).  Implementing 
regulations were promulgated at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to VA's duty to assist were revised, 
he is entitled to the version of the applicable criteria most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board has considered both the old law and 
regulations pertaining to the VA's duty to assist, and finds 
that the VCAA and the revised regulations are more favorable 
to the appellant as these expand the duty to assist.  

In the May 2000 statement of the case provided to the 
appellant the RO discussed the pertinent evidence, provided 
the laws and regulations governing the claim, and notified 
the appellant of evidence needed to prevail on the claim.  In 
a May 2001 letter the RO specifically informed the veteran of 
the VCAA and its requirements, and what information he needed 
to provide in the event that there were outstanding private 
treatment records that VA needed to retrieve.  The veteran 
was alternately advised that he could obtain the records 
himself and send them to the RO.  Further, he was advised 
that the RO would obtain VA medical records identified by the 
veteran.  Finally, the record shows that the appellant was 
notified that it was his responsibility to ensure that any 
pertinent records were actually received by VA.  Accordingly, 
the statutory and regulatory requirement that VA notify a 
claimant as to what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has not identified any private medical records 
relating to treatment of allergic rhinitis.  Pertinent post-
service medical records consisting of the report of the 
October 1999 VA examination have been associated with the 
record, and the appellant has undergone examination in 
connection with the claim on appeal.  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As the veteran takes issue with the initial rating assigned 
the Board must evaluate the relevant evidence since the 
effective date of the award, and it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

Allergic or vasomotor rhinitis warrants a 30 percent rating 
where there are polyps.  A 10 percent rating is warranted 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6522.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the evidence shows that allergic rhinitis is 
manifested primarily by 10 percent congestion of the 
turbinates bilaterally.  The veteran does not have greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction of one side.  Hence, the criteria for a 
compensable rating are not satisfied, and the benefit sought 
on appeal must be denied.

The Board has considered whether a "staged" rating is 
appropriate in this case, however, the record does not 
clinically show any increase level of disability supporting 
the assignment of different percentage disability ratings for 
any period since September 1, 1999. 

For all the foregoing reasons, the claim of entitlement to a 
compensable rating for allergic rhinitis since September 1, 
1999 must be denied.  

In reaching this conclusion, the Board has considered 
benefit-of-the-doubt doctrine, however, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable.  38 U.S.C.A. 5107. 


ORDER

A compensable rating for allergic rhinitis at any time since 
September 1, 1999 is not warranted.  The benefit sought on 
appeal is denied.


REMAND

Initially, the Board notes that controlling regulations prior 
to February 22, 2002 provided that a Supplemental Statement 
of the Case (SSOC) will be furnished to the appellant when 
additional pertinent evidence is received after a Statement 
of the Case has been issued.  38 C.F.R. § 19.31 (2001).  
Effective February 22, 2002, this regulation was amended.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.31).  However, under amended section 19.31, 
a remand for the issuance of an SSOC would still be required 
because additional pertinent evidence was received by the RO.  
Amended section 19.31 only does away with the requirement 
that the RO issue an SSOC upon receipt of additional 
pertinent evidence when the evidence was received after the 
appeal is certified and sent to the Board.  Id; Also see 
Chairman's Memorandum, No. 01-02-01 (Jan. 29, 2002).  
Likewise, amended 38 C.F.R. § 20.1304, see 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) only does away with the 
requirement that a claim be remanded for the issuance of an 
SSOC upon receipt of additional pertinent evidence by the 
Board when that evidence was filed directly with the Board.)

In May 2001, after the issuance of the statement of the case, 
but before this case was certified to the Board, additional 
medical evidence was received at the RO from Robert Sullivan, 
DPM.  However, the RO has failed to consider this additional 
evidence, and it is potentially relevant to the claims on 
appeal.  Hence, further RO action is in order.

Moreover, based on the representative's December 2001 
submission to the RO, the Board finds that the veteran has 
presented a notice of disagreement concerning the issues of 
entitlement to service connection for migraine headaches, a 
bilateral shoulder disorder, epididymitis, prostatitis, a 
urinary tract infection, a right elbow disorder, and for 
first degree atrioventricular block.  While the appellant has 
not submitted a timely substantive appeal as to these issues, 
the Board is obligated to remand this case under the decision 
in Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in light of the above, this case is REMANDED for 
the following additional development:  

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), which addressing 
the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159, must be carefully 
considered. 

2.  The RO must reconsider the questions 
pertaining to what evaluation should be 
assigned for bilateral hallux valgus from 
September 1, 1999 in light of the 
additional medical evidence added to the 
file.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with 
an SSOC.  They should then be afforded a 
reasonable opportunity to respond.

3. The RO should also furnish the veteran 
and his representative a statement of the 
case and provide an opportunity to submit 
a substantive appeal on the issues of 
entitlement to service connection for 
migraine headaches, a bilateral shoulder 
disorder, epididymitis, prostatitis, a 
urinary tract infection, a right elbow 
disorder, and for first degree 
atrioventricular block.  The veteran and 
his representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



